Citation Nr: 18100207
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-29 952
DATE:	March 29, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	1
 
ORDER
The claim of entitlement to service connection for bilateral hearing loss is denied.
The claim of entitlement to service connection for bilateral tinnitus is granted.
FINDINGS OF FACT
1. The Veteran does not have hearing loss for VA purposes.
2. The Veterans bilateral tinnitus first manifested during her active service and has been continuous since that time.
CONCLUSIONS OF LAW
1. The criteria for service connection for bilateral hearing loss have not been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
2. The criteria for service connection for bilateral tinnitus have been satisfied. 38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active duty service from April 1981 to September 1984, November 1999 to December 1999, and June 2009 to January 2010.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
The Board notes that entitlement to service connection for traumatic brain injury was also on appeal before the Board, but was remanded in a separate Board action in August 2017.  The requested actions have not yet been completed and the issue is not before the Board. 
 
Service Connection
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
1. Entitlement to service connection for bilateral hearing loss.
The Veteran asserts that she has bilateral hearing loss that is causally related to service. 
For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Prior to the most recent period of active duty, the Veteran was provided an audiological examination as part of a report of medical examination.  At the time of the examination, the Veterans puretone thresholds in dB were as follows:

 	 	 	HERTZ	 	 
 	500	1000	2000	3000	4000
Right Ear	15	20	20	10	35
Left Ear	15	15	15	25	10
 
Post-service, the Veteran was afforded a VA examination in February 2012.  At the time of the examination, the Veterans puretone thresholds in dB were as follows:
 	 	 	HERTZ	 	 
 	500	1000	2000	3000	4000
Right Ear	15	20	25	15	30
Left Ear	10	10	20	25	20
 
Speech discrimination scores were 94 percent in the right ear and 96 percent in the left ear.  
The Board finds that the Veteran does not have a current diagnosis of right ear hearing loss for VA purposes.  As previously noted, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 dB or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veterans February 2012 VA examination results clearly indicate that she does not meet any of these qualifications.  Without evidence of a current disability related to service, service connection may not be granted.  
The Court has held that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, entitlement to service connection for hearing loss is denied.  
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for right ear hearing loss must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
2. Entitlement to service connection for bilateral tinnitus.
The Veteran asserts that she has ringing in her ears that began during active military service. 
The Veteran has multiple periods of active service, but the Board will focus on the most recent period of active service as that is pertinent to her tinnitus claim.  The Veteran served on active duty from June 2009 to January 2010.  
In an April 2009 report of medical examination provided prior to the Veterans period of active service, the Veterans ears and drums were clinically normal.  
In a March 2010 post-deployment health reassessment, the Veteran reported ringing in her ears.  An additional March 2010 service treatment record showed that the Veteran presented to the clinic with complaints of ringing in her ears, left more than right.  She noted that it was causing her difficulty sleeping.  
In an April 2010 report of medical assessment, the Veteran reported ringing in her ears.  She stated that she was concerned about her hearing and the ringing in her ears.  The examiner then noted that the Veteran had ringing in her ears since service in Iraq in August 2009, which caused trouble sleeping.  The corresponding April 2010 report of medical history showed complaints of ear trouble.  The examiner noted constant ringing in the ears that started in August 2009 while in Iraq.  He acknowledged that the Veteran was exposed to a lot of loud noises.  The ringing caused difficulty sleeping. 
The Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran reported constant bilateral tinnitus since 2009 during her deployment to Iraq.  She stated that she was exposed to loud noises from IED explosions and gun shots.  She also reported a head injury during the same time period.  The examiner found that the Veteran had a diagnosis of clinical hearing loss and her tinnitus is at least as likely as not a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with tinnitus.  The examiner also found that the Veterans tinnitus was at least as likely as not due to a known etiology such as traumatic brain injury.  The examiner noted that, although the Veteran reported exposure to loud noises during this period of deployment, there was no significant shift in hearing when comparing audiograms from June 2009 and April 2010.  There was, however, an incident in August 2009 where the Veteran hit her head on an air conditioning unit.  She was uncertain as to whether or not the tinnitus began after this incident.  The examiner determined that, if TBI is associated with the head injury from the air conditioner and that injury is considered to be service-connected, then it is indeed as likely as not that bilateral tinnitus could also be related to the head injury.
The Board acknowledges that the Veteran was denied service connection for tinnitus as the Veteran is not service connected for either hearing loss or TBI.  The Board notes, however, that the issue of entitlement to service connection on a secondary basis (as caused or aggravated by a service-connected disability) need not be addressed in this case.  
The Veteran did not have any documented complaints, treatment, or diagnosis of tinnitus prior to entry into active duty service in June 2009.  During the Veterans active service, the Veteran had complaints, treatment, and diagnosis of tinnitus.  The Veteran has a current diagnosis of tinnitus provided less than two years after separation from service and has asserted that her tinnitus has been continuous since separation from service.  The Veteran is competent to report such symptoms as ringing in her ears that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
The Board acknowledges the negative nexus opinion in February 2012.  The diagnosis of tinnitus during service, however, provides a striking contrast to the February 2012 opinion, which generally addressed only secondary service connection.  At a minimum, the Board finds that the evidence is in relative equipoise.  
In cases such as this, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  
  
 
REMANDED ISSUE
Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression is remanded for additional development.
The February 2012 VA examination was contradictory in its separation of any symptoms of TBI with the symptoms of PTSD.  The Board notes that the examiner diagnosed PTSD with depression and a cognitive disorder NOS (due to TBI).  The examiner then opined that the Veterans cognitive disorder was secondary to both the Veterans PTSD and her TBI.  The examiner then found that the Veterans cognitive symptoms are generally not associated with PTSD, but rather suggest problems more commonly associated with TBI.  The examiner then noted, however, that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner also noted that it was not possible to differentiate what portion of occupational and social impairment was caused by each mental disorder.  
The Board finds this examination to be internally inconsistent, separating the symptoms of the cognitive disorder and the PTSD at one point, but then noting that they may not be differentiated at another point.  Therefore, a new VA examination to clarify the Veterans symptoms is warranted prior to a decision on the merits. As the Veteran is to receive a new VA examination for her TBI claim, the Board notes that the same examiner, if qualified, may address the Veterans psychiatric disability.
Additionally, the Board notes that should the Veteran be granted service connection for TBI upon completion of the requested development, any question as to the differentiation of symptoms is moot.  Therefore, the Board finds that the rating of the Veterans PTSD is inextricably intertwined with the issue of entitlement to service connection for TBI.     
The matter is REMANDED for the following action:
1.  Schedule the Veteran for a VA psychiatric examination to address the current severity of her PTSD with depression.  The examiner should review the claims file in conjunction with the examinations.  Any tests deemed necessary should be accomplished and the results reported.  
The examiner should note all psychiatric diagnoses, to include PTSD, depression, and a cognitive disorder.  The examiner should determine if it is possible to differentiate whether the Veterans symptoms are due to the diagnosed PTSD with depression or her cognitive disorder.  If it is possible to differentiate symptoms, the examiner should specifically note the symptoms attributable to the Veterans PTSD, as well as the level of occupational and social impairment specifically due to the Veterans PTSD. 
If the examiner diagnoses a distinct cognitive disorder, the examiner should answer the following:
a.)  Is it at least as likely as not (50 percent probability or more) that the Veterans diagnosed cognitive disorder began in service, was caused by service, or is otherwise related to the Veterans active service, to include active service?    
b.)  Is it at least as likely as not (50 percent probability or more) that the Veterans diagnosed cognitive disorder was caused or aggravated by the Veterans service-connected psychiatric disability? 
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
A complete rationale must be provided for all opinions offered.  
2.  The Board acknowledges that the remand directives of the August 2017 Board remand noted that the Veteran must be afforded a VA examination for TBI with a designated physiatrist, psychiatrist, neurologist, or neurosurgeon.  Should the TBI examination be addressed by a psychiatrist, the examiner may perform the TBI examination and psychiatric examination simultaneously.  
Should the Veteran be afforded a separate VA examination regarding her TBI claim, the RO should ensure that the TBI examination has been completed and the record associated with the claims file prior to returning the psychiatric claims to the Board.  
3. After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to a higher initial disability rating than 50 percent for PTSD with depression should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

